Citation Nr: 1310736	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to December 2, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).

(The issue of entitlement to waiver of recovery of overpayment of non-service connected disability pension benefits in the calculated amount of $23,304.00 (docket number 02-04 919A) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD, and assigned a 100 percent disability rating, effective December 2, 2008.

This matter was previously before the Board in January 2012.  The Board remanded the claim to afford the Veteran his requested hearing before a member of the Board.

The RO scheduled a hearing before a member of the Board for October 2012.  In October 2012, the Veteran informed the RO that he wished to cancel his hearing and have his claim forwarded to the Board for a decision based on the evidence of record.  As such, the Veteran is deemed to have withdrawn his request for a hearing.  See 38 C.F.R. § 20.704(e).  

In an August 2010 VA Form 9, the Veteran claimed to have other psychiatric disabilities.  The Veteran was unclear as to whether he was filing a claim for service connection for any other psychiatric disorder.  The RO should contact the Veteran and have him clarify whether he is seeking service connection for any other psychiatric disorder.  This matter is not before the Board because it has not been prepared for appellate review.  Accordingly, this matter is REFERRED to the RO for appropriate action.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.



FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was received by VA on November 29, 1999.

2.  The RO granted entitlement to service connection for PTSD, based on the initial claim, and assigned a 100 percent disability rating, effective December 2, 2008.  

3.  The Veteran met the criteria for a grant of service connection for PTSD on August 23, 2000.  


CONCLUSION OF LAW

The criteria for an effective date of August 23, 2000, and no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.151(a), 3.400, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
No VCAA notice is necessary with regard to the Veteran's earlier effective date claim because, as is more thoroughly explained below, the outcome of this claim depends exclusively on documents, which are already contained in the Veteran's claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice is not required where there is no reasonable possibility that additional development will aid the claimant)

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  The Veteran's available relevant service and VA medical records have been obtained, as discussed below.   There is no indication of any additional, relevant records that the RO failed to obtain.  Further, the dispositive factual matters in this case pertain to documents that have been on file for many years.  There is no indication that there exists additional evidence that has not been associated with the claims file.  As the current issue turns on a technical matter of law and a specific set of facts as they existed in the past, there is also no need to obtain a VA compensation examination or medical opinion under the circumstances of this case.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Thus, VA's duties to notify and assist have been satisfied and the Board turns to an evaluation of the Veteran's claim on the merits.   

Merits of the Claim

The Veteran contends that service connection for PTSD should be granted with an effective date prior to December 2, 2008.  In a January 2009 rating decision, the RO granted service connection for PTSD with an effective date of December 2, 2008.  The Board notes that the Veteran claimed to have PTSD due to viewing the scene of a fatal automobile accident, while with the military police and stationed in Germany during the Vietnam era.  

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with  the facts found, but shall not be earlier than the date of  the receipt of an application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran's initial application for VA benefits for service connection for PTSD was received on November 29, 1999.  The initial claim for service connection for PTSD was granted in a January 2009 rating decision, which as previously indicated, assigned a 100 percent disability rating from December 2, 2008.  The RO reportedly based the effective date on when the Veteran received a December 2008 VA examination, wherein the examiner provided a clear diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders (DSM-4R).  The Veteran perfected an appeal to the decision, asserting that he was entitled to an earlier effective date.  

Per his August 2010 VA Form 9, the Veteran essentially contends that his effective date for service connection for PTSD should be from 1997 (when he was treated for PTSD) or 1975 (when his PTSD began).  He has not contended that he had filed a claim prior to his November 29, 1999 claim.

To the extent that the Veteran is claiming an effective date prior to the November 29, 1999 receipt of his initial claim for service connection, the Board finds that the Veteran never filed any claims for service connection for PTSD prior to November 29, 1999.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

There is simply no evidence on file that can be construed as an informal or formal claim for PTSD prior to November 29, 1999.  As such, to the extent that the Veteran is claiming an effective date prior to the November 29, 1999 date of receipt for his claim, such a grant is not warranted.  

To the extent that the Veteran is claiming that an effective date is warranted some time prior to December 2, 2008 up to the November 29, 1999 date of receipt of his claim, the Board finds that an effective date of August 23, 2000 is warranted.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later [emphasis added].  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

At the time of the November 29, 1999 claim, service connection for PTSD required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f)(1999).  Those requirements for service connection have not substantially changed in regards to a claim such as the Veteran's, for a non-combat, stressor that does not involve fear of hostile military or terrorist activity or in-service personal assault.  

In a letter dated June 22, 2000, the Veteran's VA physician reported treating the Veteran for non-service-connected sarcoidosis, which had caused numerous physical problems.  The physician also noted that the Veteran had reported dealing with death and his experiences viewing dead automobile accident victims during the course of his military tour of duty in Germany, in military police activities.  The physician opined that the Veteran's non-service-connected "medical problems, subsequent unemployment, and depressive disorder resulted in the latent manifestation of post traumatic stress disorder related to his military duty".   The June 22, 2000 letter included a medical diagnosis of PTSD and the physician provided a medical opinion of a connection between the Veteran's current PTSD symptoms and the claimed in-service stressor.  No other medical evidence of a clear diagnosis of PTSD due to the claimed in-service stressor was of record prior to that letter.

Although that letter was not received by VA until August 23, 2000, to give the Veteran the benefit of the doubt, the Board finds that since it is a VA document, VA had constructive, if not actual, knowledge of the June 22, 2000 letter when it was generated.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA is presumed to have constructive knowledge of VA-generated documents). 

However, the Veteran's report of his claimed in-service stressor was not received by VA until August 23, 2000.  The RO subsequently, partially verified the Veteran's claimed stressor, through a November 2008  U.S. Army Combat Readiness Center (CURR) response, and granted service connection for PTSD following the December 2008 VA examination (wherein the VA examiner diagnosed the Veteran with PTSD due to the Veteran's claim of viewing the scene of an in-service automobile accident).  VA had not received any report of the Veteran's claimed stressor until its receipt of his stressor statements on August 23, 2000.

Although the Veteran's stressor was not partially verified until November 2008 (following his more complete and verifiable December 2005 stressor report), to give him the benefit of the doubt, the Board finds that the documents used by the RO to perform the partial verification were constructively available on August 23, 2000.  See Bell, 2 Vet. App. at 613 (holding that VA is presumed to have constructive knowledge of VA-generated documents).   Cf. 38 C.F.R. § 3.156(c) (A grant of service connection based on new and material evidence for a previously denied claim made based all or in part on the new service records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.).

As such, all the criteria for the award of service connection for PTSD is not deemed to have been available until August 23, 2000, when the last piece of evidence necessary to support the Veteran's claim (for the in-service stressor) was received by VA.  As such, the Board finds that an effective date of August 23, 2000, and no earlier, is warranted for the award of service connection for PTSD.  The Board notes that it is not making a decision on the disability rating warranted at that time, as that issue is not before the Board.
	

ORDER

An effective of August 23, 2000, and no earlier, for the award of service connection for PTSD is granted.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


